ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-366, concluding that ANTHONY C. NWAKA of EAST ORANGE, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a)(gross neglect), RPC 1.4(a)(failure to communicate with client) and RPC 8.1(b)(failure to cooperate with disciplinary authorities) and good cause appearing;
It is ORDERED that ANTHONY C. NWAKA is suspended fi’om the practice of law for a period of three months and until the further Order of the Court, effective May 28, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*469ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.